             Case 2:20-cv-00102-SWS Document 13 Filed 09/02/20 Page 1 of 2
Jason M. Tangeman, WSB # 6-3082
Alexey Tarasov (pro hac)
Nicholas & Tangeman, LLC
170 North Fifth Street, P.O. Box 928
Laramie, WY 82073-0928
Phone: (307) 742-7140
Fax: (307) 742-7160
jtangeman@wyolegal.com
Attorneys for Plaintiff

                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF WYOMING

   UNITED HERITAGE CO. LTD.,
                                                            Case No. 20-CV-102-S
             Plaintiff,
   v.


   GARY SHIRNYAN AKA IGOR SEYRANOV,
   MORA WEALTH MANAGEMENT
       Defendant.

                                MOTION FOR ENTRY OF DEFAULT

        Plaintiff United Heritage Co. Ltd. hereby requests, pursuant to Federal Rules of Civil

Procedure 55(a), that the Clerk of the Court enter the default of Defendant Gary Shirnyan aka Igor

Seyranov. As support for this motion, this Plaintiff informs the Court of the following:

        1.        Plaintiff United Heritage Co. Ltd. filed their Complaint on June 10, 2020.

        2.        The Summons and Complaint were personally served on Gary Shirnyan aka Igor

Seyranov, on July 29, 2020, in Los Angeles County, California. The Answer or responsive

pleading was due on or before August 19, 2020.

        3.        The Complaint (Doc. 1) and the Affidavit of Service (Doc 10) are filed of record in

this matter.

        4.        Gary Shirnyan aka Igor Seyranov has failed to plead, answer or otherwise object

or defend to the Complaint served upon him.

        WHEREFORE, pursuant to Federal Rule of Civil Procedure 55(a) Plaintiff United Heritage

Co. Ltd. requests that the Clerk enter the default of Defendant Gary Shirnyan aka Igor Seyranov.


                                       Motion for Entry of Default
                                              Page 1 of 2
         Case 2:20-cv-00102-SWS Document 13 Filed 09/02/20 Page 2 of 2




       DATED this 2nd day of September, 2020.

                                             Respectfully submitted,

                                                 /s/ Jason M. Tangeman
                                             Jason M. Tangeman, WSB # 6-3082
                                             Nicholas & Tangeman, LLC
                                             170 North Fifth Street, P.O. Box 928
                                             Laramie, WY 82073-0928
                                             Phone: (307) 742-7140
                                             Fax: (307) 742-7160
                                             jtangeman@wyolegal.com

                                             Alexey Tarasov, TSB#24075140
                                             Law Office of Alexey Tarasov
                                             5211 Reading Road
                                             Rosenberg, TX 77471
                                             Phone: (832) 623-6250
                                             Fax: (832) 558-3540
                                             alexey@tarasovlaw.com
                                             Attorneys for Plaintiff United Heritage Co. Ltd.

                                CERTIFICATE OF SERVICE

        I hereby certify that on this 2nd day of September, 2020, the foregoing Motion for Entry of
Default was filed by using the Court’s CM/ECF system. Participants in the case who are
registered CM/ECF users will be served by the CM/ECF system



                                                      /s/ Jason M. Tangeman
                                                     Jason M. Tangeman




                                   Motion for Entry of Default
                                          Page 2 of 2
